Citation Nr: 1124206	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  06-04 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to service connection for claimed headaches.

2.  Entitlement to service connection for claimed obstructive sleep apnea (OSA), to include as due to the service-connected posttraumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the RO.  

The Veteran withdrew his request for hearing before the Board in December 2005.  38 C.F.R. § 20.704(e).  As such, there are no outstanding hearing requests of record.

The claims where previously before the Board in February 2009.   At that time, the Board determined there was new and material evidence to reopen the previously denied claim for recurrent headaches.  

The reopened claim of service connection for headaches, as well as OSA, was remanded for further development and adjudication.  They have been returned to the Board and are now ready for appellate disposition.

The RO awarded service connection for gastroesophageal reflux disease in August 2010.  Thus, there no longer remains a claim in controversy.

 
FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  The Veteran's recurrent headaches pre-existed the Veteran's period of active military service and are shown as likely as not to have been aggravated by his service, including that in the Republic of Vietnam. 

3.  The Veteran is not shown to have manifested complaints or findings referable to OSA in service or for many years thereafter.

4.  The currently demonstrated OSA is not shown to be due to an event or incident of the Veteran's active service or to be caused or aggravated by the service-connected PTSD.  


CONCLUSIONS OF LAW

 1.  The Veteran's pre-existing disability manifested by recurrent headaches was aggravated by his active service.  38 U.S.C.A. §§ 1110, 1111, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2010).

2.  The Veteran's disability manifested by OSA is not due to disease or injury that was incurred in or aggravated by active service; nor is shown to be proximately due to or the result of the service-connected PTSD.  38 U.S.C.A. §§ 1110, 1111, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

As the claim for recurrent headaches is being granted in the instant decision, further discussion of VCAA is not warranted at this juncture.

With regard to the claim for OSA,VA complied with notification responsibilities in regards to the Veteran's claim in correspondence sent to the Veteran in June 2005 and March 2009.  

These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Notice pursuant to the Dingess decision was included in the March 2009 letter.  The claim was last readjudicated in a December 2010 supplemental statement of the case (SSOC).  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  

The information and evidence currently associated with the claims file consists of the service treatment records, post-service VA and private medical records, and reports of VA examination.  The Veteran has not identified any other evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

A disability, which is proximately due to, or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id; See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 18   (1993).  


Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Recurrent Headaches

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  

In this case, in the Veteran's June 1966 enlistment medical history, he reported having frequent and severe headaches.  The provider noted that the Veteran had been treated for perennial hay fever and allergic conjunctivitis.

The corresponding physical examination was negative for a neurological disorder; thus, the Veteran was not presumed sound. 

Where a preexisting disease or injury is noted on the entrance examination, section 1153 provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Concerning whether there was an increase in the headache disability during service, the Board notes that the Veteran's service treatment records show he complained of daily headaches beginning in March 1967.  He sought frequent treatment for headaches in 1967 and 1968.  In March 1968, the Veteran sought emergency treatment for temporal headaches.  The June 1968 separation examination was negative for pertinent complaints or findings. 

Post-service, the Veteran complained of having headaches as early as 1970.  He has been variously diagnosed with sinusitis, tension headaches, vascular headaches, muscle contracture headaches, cluster headaches and migraine headaches from 1970 to the present.   

The VA outpatient treatment records dated in April 1975 show a history of headaches since service. 

The records from St. Francis Hospital dated in July 1977 reveal cluster headaches were associated with tension.  Dr. DG in November 1981 entertained the possibility that headaches were stress related.  

The VA outpatient treatment records dated in November 1981 show a history of headaches in service.  The December 1981 VA examination report shows long standing headaches, muscle contraction in nature.  

The VA outpatient treatment records dated in January 1982 indicate the Veteran had mild headaches before service, which worsened by the stress of boot camp and combat.  The provider indicated they were related to combat service.  

The VA outpatient treatment records dated in June 1995 indicate the Veteran had headaches related to stress since the 1960's.  A provider in 1997 opined headaches were related to PTSD.  

In November 2004, KJC, PhD, stated that the Veteran had had frequent headaches since service.  In December 2005, he opined that headaches were worsened in service when the Veteran's anxiety increased.  

The VA outpatient treatment records dated in April 2009 noted that the headaches were attributed to PTSD.  

Finally, the September 2010 VA examiner opined it was at least as likely as not that pre-existing headaches were related to stress and aggravated by the Veteran's military service.  The examiner further indicated that the service-connected PTSD aggravated the Veteran's headaches disability, but the incremental increase in symptoms could not be determined without resorting to speculation.

To rebut the presumption of aggravation, there was must be clear and unmistakable evidence that the pre-existing disability underwent no increase in severity during the Veteran's active military service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  This is an "onerous" evidentiary standard, which requires that the no-aggravation result be "undebatable".  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; Id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  

The Veteran was clearly treated for headaches during service.  Although there was no headache disability noted upon separation, this fact alone does not support a conclusion that the Veteran's headaches were not aggravated by service, particularly in light of the determination by KJC in December 2005 and the VA medical examiner in 2010 that the Veteran's headaches were aggravated during service.  

Consequently, the Board concludes that the presumption of aggravation, 
38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(a), does attach in this instance.

For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  

No one disputes that the Veteran complained of and was treated for headaches during service and subsequent to his discharge.  The post-service medical opinions, in varying degrees, relate the current headache disability to the Veteran's anxiety and stress in service. 

There is no clear and unmistakable evidence to rebut the presumption of aggravation.   Notably, the record does not contain a specific finding that the increase in headache disability is due to the natural progress of the disease.

In sum, the Board does not find that the cumulative evidence presented, i.e. the disability during and subsequent to service, gives rise to the level of undebatable evidence of no-aggravation.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard).  

As such, in resolving all reasonable doubt in the Veteran's favor, service connection for recurrent headaches is warranted.  38 C.F.R. § 3.159.


OSA

The Veteran asserts that his OSA is the result of stress and anxiety produced by his combat service.  He alternatively contends that it is secondary to the service-connected PTSD.  

However, after careful consideration of all procurable and assembled data, the Board finds that service connection for OSA on a direct or secondary basis is not warranted in this case.  

Turning first to direct service connection, the evidence of record does not show that OSA is directly related to an injury or other event of his period of active duty.  The Board finds it pertinent that the service treatment records are wholly devoid of complaints or findings referable to a sleep disorder.   

Post-service, the first complaints of insomnia are contained in a December 1981 report of VA examination.  Poor sleep and bouts of insomnia were variously reported thereafter, and the first objective evidence of OSA was in 1998.  

This represents a significant gap in time between when the Veteran's period of active service ended and OSA was first diagnosed.  The Board would additionally note related complaints such as the insomnia were not reported until some 15 years after service.

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

This absence of complaints or treatment of OSA constitutes negative evidence against the claim because it tends to disprove that OSA was the result of an incident or event of the Veteran's active service.  See Maxson, supra.

As the Veteran's OSA was not shown during service or for years thereafter, service connection can only be granted if there is some competent evidence linking the current disability to service or a service-connected disability.  

The Board notes that VA outpatient treatment records dated in January 2005 indicated that the Veteran's sleep problems were contributed partly to by the PTSD.  Moreover, any such sleep problems, i.e. nightmares and insomnia, are symptoms clearly accounted for in the rating assigned for the service-connected PTSD.  

However, there is no competent evidence that even suggests a causal relationship between OSA and any event or incident of the Veteran's active service or the service-connected PTSD.  

The 2010 VA examiner was unable to determine whether the Veteran's sleep problems (his complaints) were due to his PTSD or the separately diagnosed sleep condition (OSA) without resorting to mere speculation.  As such, this statement itself would clearly indicate that the OSA is not caused or aggravated by the service-connected PTSD.  

The Board is cognizant that, to the extent that the Veteran reports suffering from sleep problems, he is competent to report and describe his symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.   See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board can assign significant weight and credibility to the Veteran's assertions concerning his sleep difficulty for the purpose of rating the service-connected PTSD.  However, his lay statements alone are not competent evidence for establishing a causal connection or nexus between the OSA and the service-connected PTSD.  

At this juncture, the Board would note the Veteran underwent a tonsillectomy and uvulopalatopharyngoplasty in August 2004 in order to relieve symptoms of the OSA.    

Thus, the Veteran has failed to provide any competent evidence to support his lay assertions that he has OSA that was caused or aggravated by the service-connected PTSD.  In fact, the Veteran has not presented any plausible basis for linking the OSA to the service-connected PTSD.  

The Board would again note that chronic sleep impairment is part of the rating criteria for Mental Disorders under 38 C.F.R. § 4.130, Diagnostic Code 9411.    

Though the Veteran contends that the OSA is related to his military service and/or the service-connected PTSD, there is simply no medical evidence on file supporting the Veteran's assertion, and his statements alone cannot constitute competent evidence of a medical nexus opinion as only those medically trained are competent to diagnose or opine as to likely etiology of the neck condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In sum, the preponderance of the evidence is against the claim and the appeal involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for recurrent headaches is granted.

Service connection for OSA, to include as secondary to the service-connected PTSD, is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals


Department of Veterans Affairs


